DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 02/28/2022, with respect to the 35 U.S.C. 103 rejections of claims 1 and 3-12 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1 and 3-12 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the prior art of record fails to disclose, teach, or fairly suggest a striking tool comprising a motor configured to drive a striking mechanism, a clutch configured to switch transmission and interruption of a drive force of the motor to the striking mechanism, and a control unit configured to execute a cooling mode of cooling the motor in which the clutch is disconnected and transmission of the drive force of the motor to the striking mechanism is interrupted by the clutch and to connect the clutch and execute a striking operation in response to actuation of a trigger during the cooling mode in which the clutch is disconnected and the clutch interrupts the drive force of the motor to the striking mechanism.  The prior art of record that comes closest to teaching these limitations is Mascall (US 2018/0311806), Meixner et al (US 2017/0326718), Tanimoto et al (US 2012/0279736), and Oomori et al (US 2011/0180286).  Mascall, Tanimoto, and Oomori teach a striking tool comprising a motor configured to drive a striking mechanism, a clutch configured to switch transmission and interruption of a drive force of the motor to the striking mechanism, and a control unit.  However, Mascall, Tanimoto, and Oomori fail to teach the control unit configured to execute a cooling mode of cooling the motor in which the clutch is disconnected and transmission of the drive force of the motor to the striking mechanism is interrupted by the clutch and to connect the clutch and execute a striking operation in response to actuation of a trigger during the cooling mode in which the clutch is disconnected and the clutch interrupts the drive force of the motor to the striking mechanism.  Meixner teaches a striking tool comprising a motor configured to drive a striking mechanism and a control unit configured to execute a cooling mode of cooling the motor.  However, Meixner fails to teach a clutch configured to switch transmission and interruption of a drive force of the motor to the striking mechanism and the control unit configured to execute a cooling mode of cooling the motor in which the clutch is disconnected and transmission of the drive force of the motor to the striking mechanism is interrupted by the clutch and to connect the clutch and execute a striking operation in response to actuation of a trigger during the cooling mode in which the clutch is disconnected and the clutch interrupts the drive force of the motor to the striking mechanism.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 3-9 and 12-15, claims 3-9 and 12-15 are allowed because they depend from allowed claim 1.
Regarding claims 11 and 16-17, claims 11 and 16-17 are allowed because they depend from allowed claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731